Citation Nr: 1202917	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  04-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to increases in the "staged" ratings (of 50 percent prior to November 30, 2007, and 70 percent from that date) assigned for the Veteran's posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1967 to June 1971.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a September 2003 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased rating of 30 percent for PTSD, effective May 3, 2003.  In March 2005, a videoconference was held before the undersigned.  A transcript of the hearing is associated with the claims file.  In June 2005, the case was remanded for additional development.  Based on the development, the RO increased the rating for PTSD to 50 percent, effective September 28, 2005.  The Veteran did not disagree with the effective date assigned.  In a decision issued in September 2006, the Board denied the Veteran's claim of a rating in excess of 50 percent for his PTSD.  He appealed that decision to the Court.  In January 2007, the Court vacated the Board's September 2006 decision and remanded the matter for readjudication consistent with instructions outlined in a January 2007 Joint Motion for Remand (Joint Motion) by the parties.  In June 2007, the Board remanded the case for additional development in accordance with the Joint Motion.  Based on the development, a January 2010 rating decision increased the rating for PTSD to 70 percent, effective November 30, 2007.  Thereafter, the case was returned to the Board.  In October 2010, the Board upheld the "staged" ratings (of 50 percent prior to November 30, 2007, and 70 percent from that date) assigned for the Veteran's PTSD.  He appealed that decision to the Court.  In August 2011, the Court vacated the October 2010 Board decision and remanded the matter for readjudication consistent with the instructions outlined in an August 2011 Joint Motion by the parties.

The appeal is REMANDED to the Oakland RO.  VA will notify the appellant if any action on his part is required.




REMAND

The Veteran's claim for an increased rating for his PTSD was received on May 2, 2003.  He has been assigned a 30 percent rating from that date, a 50 percent rating from September 28, 2005, and a 70 percent rating from November 30, 2007.  The Veteran does not contend that he is entitled to a rating in excess of 30 percent prior to September 28, 2005; rather, he argues that he is entitled to ratings in excess of those currently in effect from that date.

The medical evidence of record includes the report of September 2005 VA examination when the Veteran complained of poor sleep with recurring dreams and nightmares that caused him to thrash about, such that he was afraid he might hit his wife in his sleep.  He also noted that he was hypervigilant at home and in public places, and that he suffered from depression.  He reported that he had been having severe episodes of depression with psychotic features and hallucinations.  On mental status examination, the Veteran had intrusive thoughts, but there was no loosening of association or flight of ideation.  He denied hallucinations and suicidal ideation.  The examiner opined that the Veteran's history and mental status examination were consistent with the diagnoses of PTSD and major depression, and that the depression was at least as likely as not secondary to his PTSD.  He also noted that the Veteran was currently employed, but that it was getting harder and harder from him to do his work, partly because of his psychiatric disabilities, and partly because of his fine tremor.  He further noted that the Veteran's social relationships had suffered because of his psychiatric symptoms, but there was no impairment of thought process or communication, and the Veteran was able to maintain basic activities of daily living.  A GAF score of 50 was assigned.

September 2005 to October 2008 VA treatment records show extensive treatment/ therapy for PTSD, a major depressive disorder with psychotic features, alcohol abuse, and a gambling addiction.  In October 2005, during a mental health medication review, the Veteran noted that he was "still getting depressed off and on," and that he had "fall[en] off the wagon and went and gambled again."  He complained of having bad dreams about Vietnam, of suicidal thoughts twice a day which lasted one to several minutes each time, and of auditory hallucinations wherein he heard voices that "degrade[d]" him.  He stated that these auditory hallucinations had probably been going on since his days in the service, and that he had visual hallucinations of being back in Vietnam.  He was not found to be homicidal or suicidal, and his insight and judgment were noted to be good.  

Also in October 2005, the Veteran reported "significant [suicidal ideation] upon having lost money gambling this week."  He indicated that the suicidal ideation fluctuated in intensity and that he did not have any specific plans, as thoughts of his wife and children prevented him from acting on his feelings.  The Veteran was encouraged to stop gambling and work on feeling better.  In a follow-up treatment session, the Veteran reported that although the thoughts continued to occur, he was feeling more stable about his recent suicidal ideation, and that the degree of intensity was manageable such that he would not act on these feelings.  He noted that he had had "moderate" suicidal ideation since returning from Vietnam and also described having flashbacks to his Vietnam experiences.  

In November 2005, the Veteran reported that he had gambled and lost $10,000.  In December 2005, he reported that he had had one episode of gambling in which he lost $1,500.  He felt that he had let his wife down and was concerned about letting down his clinician.  He also discussed hearing a voice that often criticized him and called him names.  His suicidal ideation was noted to be low with no intention of acting on it; there was no evidence of homicidal ideation.  On a subsequent mental health medication review, also in December 2005, the Veteran reported that he was still having bad dreams about Vietnam, but that he had not had any suicidal ideations lately.  He still complained of auditory hallucinations that degraded him and of flashbacks to Vietnam.  He also complained of paranoia at work.  A GAF score of 50 was assigned.

In January 2006, the Veteran reported that he had hit his wife in his sleep two nights prior to his mental health individual therapy session, and that although he never woke from his nightmare, his wife had attempted to wake him.  He noted that he had returned to work the prior Sunday and over the next week, had felt increasingly depressed and hopeless with some passive (no plan) suicidal ideation.  He also noted that his auditory hallucinations had increased with his return to work.  Although he had not visited a casino, he felt some urges to do so.  The Veteran agreed to monitor his levels of guilt as they related to his urges to gamble.  In a subsequent follow-up visit, the Veteran discussed four instances in which he had been able to prevent himself from going into a casino.  He also discussed how he reacted to the voices in his head that urged him to go.

Also in January 2006, the Veteran discussed how he used gambling as an escape from his depression.  He explained that financial problems experienced by the company he worked for had resulted in a significant loss of money from his retirement fund, and that this left him feeling bitter, betrayed, and unable to retire.

In February 2006, the Veteran reported that a recent receipt of notification from VA that his claim for an increased rating for his PTSD had been denied left him feeling so angry and upset that he ended up going to the casino and losing $2,000.  The Veteran was encouraged to think about alternate ways to handless stress and his emotions.  After several follow-up visits, during the third week of February, the Veteran noted that his urge to gamble continued to be absent, although he continued to experience passive suicidal ideation, frequent flashbacks, nightmares, and auditory hallucinations of voices that were critical of him.  He was encouraged to continue avoiding gambling and was reminded of the consequences of gambling.

In March 2006, the Veteran reported that felt bored and "stuck" in the house lately, as he had been staying in the house on his days off to avoid gambling urges.  In April 2006, he reported that he had gambled and lost $1,000.  The reasons for his relapse were explored.  It was noted that he had experienced "infrequent" suicidal ideation over the week that was passive with no plan.  During a subsequent mental health medication review, also in March 2006, the Veteran reported that he was still having bad dreams about Vietnam and having two to three suicidal ideations each week.  He also complained of auditory hallucinations that degraded him, of flashbacks to Vietnam, and of paranoia at work.  A GAF score of 50 was assigned.

In May 2006, the Veteran reported that he had gone on a gambling spree for three days and lost $10,000.  He was assessed for suicidality and examined for coping skills.  The suicidal ideation was passive and intermittent; the Veteran denied any plans.  He did express fear of losing his wife and his home, although he acknowledged it was unlikely that his wife would leave him.  He continued to hear a voice that was critical and demeaning.  On a subsequent mental health individual therapy session, also in May 2006, the Veteran's wife joined him to discuss different tactics to help keep the Veteran from gambling further.  It was noted that the Veteran's wife was supportive and that she and the Veteran appeared to have a "warm and committed relationship."

On June 2006 mental health medical review, the Veteran reported that his suicidal thoughts which occurred two to three time a week, tended to "come and go," noting that they tended to occur when he lost money (by gambling).  He also complained of auditory hallucinations that degraded him and had probably been present since his service, of flashbacks to Vietnam, and of paranoia at work.  A GAF score of 50 was assigned.

In July 2006, the Veteran reported that his urge to gamble had decreased, and that he was "feeling more energy lately," with a desire to do more.  He talked about how he might start being more social with his friends and stated that he was looking forward to a week in Hawaii to visit friends in a week.

Towards the end of July 2006, it was noted that the Veteran's sessions with his current clinician were going to be terminated, and that he would be assigned a new clinician.  His feelings about this transition were processed.  In his final session with his then clinician, she stated that although the Veteran's PTSD symptoms had increased slightly over the past weeks, this was likely a reaction to the termination of their relationship.  She noted that, overall, the Veteran had a history of "stability and high functioning (full-time work for ~30 years, 14+ years marriage, good family relationships, a few long-term friendships) despite his mental health condition.  She explained that these were signs of resiliency and noted that he had "improved tremendously in his ability to identify his emotional state and make cause-effect inferences about it, as well as his ability to communicate with others."

In October 2006, the Veteran was assigned a new clinician.  The Veteran identified gambling, PTSD, and depression as areas that he had worked on in previous therapy sessions.  He noted that although he had not gambled in several months, this needed to be a focus area during his therapy sessions.  As for his PSTD, he stated that this was intertwined with his depression, which was affected by his work.  He stated that he coped with this depression and the critical voices in his head by staying busy, distracting himself, and through attempted cognitive avoidance.  He also stated that his PTSD symptoms "were bad," both in severity and in having symptoms of PTSD, and added that he thought his symptoms were related to the guilt he felt about experiences he had in Vietnam.  The Veteran reported that while he thought about suicide, he had no plan or intent to commit suicide.  He also reported that he had a history of hearing a critical and demanding voice, but not over the previous week.  A GAF score of 55 was assigned.

In December 2006, the Veteran requested to terminate his mental health individual therapy sessions, stating that he felt that he had been talking about the same issues for quite some time and found that this was distressing at times.  As he felt better about his gambling addiction and also felt that he had gotten all that he could out of therapy at this time, he wanted to see how things went without being in individual therapy.  Upon questioning, he denied any suicidal ideation or homicidal ideation.  He also did not report any auditory hallucinations, although it was noted that he had a history of hearing critical and demeaning voices.  The Veteran's PSTD and depression symptoms were noted to be present, but his improvement in affect and mood were found to be related to his gambling.  The Veteran and his wife continued with joint therapy.

In March 2007, the Veteran and his wife reported that things had been "good" although the Veteran had become noticeably depressed in the last few weeks.  It was noted that depression was a forerunner for his prior gambling experiences; therefore, his wife was concerned he might gamble again.  In August 2007, the Veteran and his wife completed their last couples' therapy session.  Their progress was discussed, and the Veteran was encouraged to seek help if he found that his depression worsened, his gambling once again became a problem, and/or his PTSD symptoms worsened.  

In September 2007, the Veteran reported to his primary care physician that his PTSD symptoms had worsened and he was feeling more depressed.  He was still not sleeping well, was having nightmares, and was punching his wife in his sleep.  It was noted that he had been followed in the mental health clinic in the past, and that he was still off his psychiatric medications.  In October 2007, the Veteran indicated that he had stopped taking psychiatric medications because they made him lethargic, but was now considering resuming medication therapy, as he had started hitting his wife in his sleep.  He subsequently sought assistance from a psychiatrist to help with his depression and anxiety.  He also reported that he had gotten a citation for driving under the influence in September 2007, and requested a letter that addressed his condition.  He complained of jerking and shaking in his sleep; of flashbacks during the day; of his wife getting fired from her job and being out of work for three days; of suicidal thoughts three to four times a day; of auditory hallucinations that told him "all kinds of things," like "stupid" and "you ought to kill yourself," almost all day long; of visual hallucinations where he felt like he was back in Vietnam; and of paranoia.  After a mental status examination, the Veteran was not found to be suicidal or homicidal; a GAF score of 60 was assigned.  

On November 30, 2007 VA mental health individual therapy, the Veteran reported continued, significant depression with anhedonia and anxiety as well as flashbacks to Vietnam and nightmares, noting that he still fought with his wife in his sleep.  He also reported problems with concentration and irritability, particularly at work.  He admitted to having suicidal thoughts, but denied having any plans or intent to commit suicide.  He was not homicidal.  On mental status examination, he was depressed and anxious, and his affect was flat.  His thought process was organized without any delusions, and he was oriented to person, place, and time.  His recent and remote memories were good, and his insight and judgment were good.  A GAF score of 40 was assigned.  From January 2008 to October 2008, the Veteran's GAF scores ranged from 40 to 46.

On January 2008 VA examination, the Veteran reported that he tended to isolate himself from others, and that he had an estranged relationship with one his daughters and saw his other daughter only once a year.  He complained of decreased concentration that interfered with his work, intrusive thoughts about his experiences during the war, and poor sleep, recurring dreams and nightmares.  He indicated he tended to thrash around at night, and on more than one occasion awoke hitting his wife.  He avoided anything that reminded him of the war and had a depressed mood.  He admitted to auditory hallucinations and gambling problems.  He noted that he had been working for United Airlines for many years now, but was currently on one month leave.  He stated his work had been suffering because of his lack of concentration and some tremors; he explained that he continued working to pay off his debts incurred through gambling.  On mental status examination, the Veteran appeared his stated age and was dressed casually.  His mood was anxious, his affect restricted, and his speech spontaneous.  The rate, volume, and tone of his speech were normal.  His thought process was goal-directed and there were no hallucinating sensations or flight of ideation.  His insight and attention span were slightly impaired; his judgment was fair; his cognitive function was well-oriented to time, place, person, and purpose; and his immediate and remote memories were intact.  The diagnoses were PTSD and major depression with psychotic features secondary to his PTSD; a GAF score of 45 was assigned.  The examiner stated that the Veteran's condition had worsened since his last examination in September 2005.  He explained that although the Veteran was working, his performance had declined because of his psychiatric illness.  Socially, the Veteran had been isolated and there was some impairment in his thought process.  There was no inappropriate behavior and he was able to maintain the basic activities of his daily living, such as dressing, feeding, and managing money.

On June 2008 VA examination, the Veteran reported having a fair relationship with his brother and sisters, and a good relationship with his father.  He had a strained relationship with his ex-wife, and his daughter by that marriage did not speak to him.  He reported having good relationships with his current wife and his daughter by that marriage.  He also reported having suicidal thoughts on a daily basis, and stated that this was due to the incredible stress he experienced daily.  He noted that he had a gambling addiction and thus could not handle any of his financial affairs.  Regarding his PTSD and depression, the Veteran stated he had noticed a recent increase in his symptoms, which included nightmares and recurring dreams that intensified his feelings of fear, helplessness, and horror.  He had a difficult time sleeping and awoke 3-4 times a night.  About one month prior, he had a recurring dream of being trapped and attacked by an enemy, and ended up assaulting his wife while sleeping.  He also reported that if he heard or watched anything relating to the current war in Iraq, he was immediately transported back to Vietnam, started feeling increased anxiety and stress, and began to have panic attacks where he felt paralyzed, suicidal, hopeless, and helpless.  He completed a Beck Anxiety Inventory test and earned a score of 42 out of 63; this indicated severe symptoms of anxiety over the past week.  He also completed a Beck Depression Inventory II test and earned a score of 47 out of 63; this indicated severe symptoms over the past two weeks.  On mental status examination, the Veteran was prompt and well-kempt.  His rate and tone of speech were normal, and his behavior was cooperative.  He remained hypervigilant throughout the examination, had a difficult time sitting due to his anxiety, and his mood was depressed with his affect congruent to his mood.  His thought process was goal-directed, his thought content logical, and there were no indications of delusions, hallucinations, obsessive behaviors, or ritualistic behaviors.  He denied homicidal ideation, but acknowledged frequent suicidal thoughts.  His insight and judgment of his psychiatric symptoms appeared moderate.  His activities of daily living were normal.  He was oriented to person, place, and time, and his memory appeared fair.  His impulse control was moderate, and he reported difficulties with anger, irritability, and concentration.  PTSD and depression were diagnosed, and the examiner assigned a GAF score of 66.  The examiner explained that the Veteran's recent increase in PTSD symptoms appeared to have been triggered by a dream that he had a month prior wherein he found himself trapped and ended up fearing for his life.  He has had periods of remission from the memories of his time in Vietnam, but always had dreams and nightmares.  He continued to experience flashbacks as well as avoidance behavior, anger, and sleep problems.  The examiner stated she could only resort to mere speculation to determine which of his diagnoses contributed to his GAF score, but felt that both his PTSD and depression contributed greatly to his difficulties.  

January 2009 to January 2010 VA treatment records show that in February 2009, the Veteran complained of being aggravated by everything at work and having trouble motivating himself at work or at home.  He reported having continuous thoughts of suicide and of homicidal ideation when aggravated; he denied any plans or intention for committing suicide or homicide. He also indicated that he had not gambled since September 2008.  On mental status examination, the Veteran's mood was depressed and his affect blunted.  He had auditory hallucinations of people saying bad things about him, flashbacks to Vietnam, and paranoid ideation.  He was oriented to person, place, and time; his remote and recent memories were good; his concentration was good, organized, and logical; and his judgment and insight were good.  A GAF score of 40 was assigned.  In March 2009, the Veteran reported that he was still depressed and constantly aggravated at work, especially since recent changes had been made by his employer to make rules even more restrictive.  He indicated that he wanted a 100 percent rating for his PTSD so he could retire and leave his employer.  On April 2009 mental status examination, his complaints and symptoms were similar to those recorded in February 2009, and a GAF score of 40 was also assigned.  A January 2010 note indicates that the Veteran had not been seen for individual therapy since April 2009, although he had been seeing his psychologist for medication.

Based upon the foregoing, in a decision issued in October 2010, the Board determined that the Veteran's PTSD did not warrant a rating in excess of 50 percent prior to November 20, 2007, or a rating in excess of 70 percent from that date.  In reaching such a determination, the Board (in pertinent part) explained that while VA treatment records showed the Veteran reporting frequent suicidal thoughts and auditory hallucinations, "these were generally associated with his nonservice-connected gambling addiction."  However, in the August 2011 Joint Motion, it was noted that while the Veteran's gambling problems and suicidal ideation symptoms are, at times, discussed separately from his PTSD, there is also evidence suggesting that that his suicidal ideation and auditory hallucinations are linked to his PTSD.  See also November 2011 letter from the Veteran's attorney.  Furthermore, the Joint Motion stated that the Board did not provide an adequate discussion as to whether the Veteran's visual hallucinations and/or flashbacks could be attributable to his PTSD, and, if so, what effect these symptoms had on his level of functioning.

As is outlined above, the record provides overlapping evidence to suggest that the Veteran's auditory hallucinations, suicidal ideation, visual hallucinations, and flashbacks are either caused or exacerbated by his service-connected PTSD and/or his nonservice-connected gambling addiction.  In light of the findings from the Joint Motion (which has been endorsed by the Court), the Board requests that the Veteran be afforded another VA examination to determine properly the scope and extent of his PTSD symptoms (from September 28, 2005).  See also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (The Board may consider only independent medical evidence to support its findings and cannot reach its own unsubstantiated medical conclusions).

Accordingly, the case is REMANDED for the following:

1. 	The RO should secure for association with the claims file complete copies of the clinical records of all VA treatment the Veteran has received for psychiatric disability since January 2010. 

2.  The RO should then arrange for the Veteran to be examined by a psychiatrist (who should also conduct a review of the entire record) to assess the severity of the Veteran's PTSD from September 28, 2005, to the present.  The examiner should identify and describe the nature, frequency, and severity of all current symptoms of the PTSD.  The examiner must be furnished a copy of the criteria for rating PTSD, and should comment regarding the current presence or absence of each listed symptom in the criteria for a 100 percent rating (and based on a review of the record the presence and absence of each symptom in the criteria for a rating above 50 percent throughout for the period from September 28, 2005 until November 30, 2007, and from that date throughout the criteria for a 100 percent rating (and if a symptom is noted present, its severity and frequency).  The examiner should also specifically comment on:

(a) Whether any psychiatric symptom shown is entirely due to a coexisting, nonservice-connected disability that may be distinguished from the service-connected PSTD.  If so, the symptom and co-existing psychiatric disability should be identified, and any related impairment of function should be described in detail.  

(b) Whether the Veteran's gambling addiction (auditory hallucinations regarding gambling) is(are) a symptom of the service-connected PSTD?

(c) Whether there are (and identify) any distinct periods between September 28, 2005 and the present during which there was an exacerbation or remission of symptoms.

(d) Whether or not the various GAF scores assigned throughout are consistent with the PTSD symptoms contemporaneously shown. 

(e) The impact of the Veteran's PTSD symptoms on his occupational and social functioning, specifically in light of his 30+ year employment history and 14+ years marriage history with "good relationship" with family. 

The examiner must explain the rationale for all opinions, (and if any opinion sought cannot be offered, explain why that is so).

2. 	The RO should then re-adjudicate the matter of the ratings assigned for the Veteran's service-connected PTSD from September 28, 2005.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in the Joint Motion, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

